Citation Nr: 1043431	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, 
claimed as secondary to service-connected arthritis of the right 
and left knee.  

2.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1986 to May 1994, and had 
additional periods of service in the Navy Reserves from August 
2002 to October 2004.  

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, denied service connection for a 
bilateral foot disability, and a March 2005 RO decision which, in 
part, denied service connection for a right hip disability, 
claimed as secondary to service-connected arthritis of the right 
and left knee.  The Board remanded the appeal for additional 
development in May 2008.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran's right hip disorder is not causally or 
etiologically related to service, or chronically worsened by the 
service-connected bilateral knee disability.  

3.  The Veteran's bilateral plantar fasciitis is causally or 
etiologically related to service.  



CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated during 
active service, and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2010).  

2.  Bilateral plantar fasciitis was incurred in service.  
38 U.S.C.A. §§ 101(2), (24), 1131, 1154, 5103,5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must advise that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Prior to initial adjudication of 
the Veteran's claims, a letter dated in December 2004 fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
Veteran was examined by VA during the pendency of the appeal.  
The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  


Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2010).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, a veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service. 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§ 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  In determining 
whether there is clear and unmistakable evidence to rebut the 
presumption of soundness, all evidence of record must be 
considered, including post service medical opinions.  Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. 
App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion 
which held that, to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2010).  Temporary 
or intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-service 
disability underwent an increase in severity during service.  
Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 
9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that a veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; and 
(3) any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA 
includes duty (other than full-time duty) prescribed for 
Reserves.  38 C.F.R. § 3.6(d) (2010).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits 
based upon active duty for training, the appellant must first 
establish that he was disabled from a disease or injury incurred 
or aggravated in the line of duty.  See Laman v. West, 11 Vet. 
App. 80, 84-86 (1998) (rev'd on other grounds, D'Amico v. West, 
12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Until "veteran" status is established for a 
period of active duty for training or a period of inactive duty 
for training, the presumption of soundness and the presumption of 
aggravation are not for application.  See Laruan, supra; Paulson, 
supra.  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  



Right Hip Disability

The Veteran contends that his current right hip pain is due to 
his service-connected bilateral knee disabilities and believes 
that service connection should be established for a hip 
disability on a secondary basis.  

Concerning the Veteran assertions, which he is competent to 
provide evidence of visible symptoms, he is not competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is 
not competent to establish, and therefore not probative of, a 
medical nexus).  The issue in this case does not involve a simple 
diagnosis; therefore, the Veteran is not competent to provide 
more than simple medical observations.  The Veteran's right hip 
disability may not be diagnosed via lay observation alone, and he 
is not shown to have the expertise to provide a complex medical 
opinion regarding the etiology of his current hip problems.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The evidentiary record showed that the Veteran has been seen by 
VA on numerous occasions for various maladies, including multiple 
joint pains from 1994 to the present.  While the Veteran was seen 
for left hip pain on occasions in 2004, the first reported 
complaint of any right hip pain was in January 2005.  No specific 
clinical or diagnostic findings for the right hip were reported, 
and the assessment was generalized arthritis.  Prior VA treatment 
records for the Veteran's multiple joint pains included 
assessments of chronic arthralgia.  (See i.e., February 2004 VA 
outpatient note).  

A report from a private orthopaedic group, received in July 2006, 
showed that the Veteran was seen for bilateral knee and right hip 
in April 2006.  The Veteran complained of pain over the 
anteriolateral aspect of his pelvis and was noted to be somewhat 
tender over the flexor and abductors muscles.  The examiner 
stated, in essence, that the Veteran's complaints may be due to 
right hip strain, and that there was "a possibility" that it 
may be related to his knee problems.  

In June 2009, the Veteran was examined by VA to determine the 
nature and etiology of his right hip complaints.  The examiner 
indicated that the claims file was reviewed and included a 
description of the Veteran's complaints, medical history and 
clinical findings.  The Veteran denied any prior trauma to his 
right hip and said that his hip pain began around 2000, but that 
x-ray studies at that time were within normal limits.  Other than 
some mild tenderness along the anterior superior iliac spine and 
the anterior pelvic brim at the insertion of the quadriceps 
muscle in the right groin area, examination of the right hip was 
essentially normal.  There was no actual or functional limitation 
of motion, or any signs of unusual show wear pattern or altered 
gait.  The diagnoses included right hip ligamentous strain.  The 
examiner opined that it was less likely than not that the 
Veteran's right hip discomfort was related to his service-
connected bilateral knee disabilities.  

In April 2010, the Board referred the claims file to a VA 
orthopedist for a VHA opinion.  In August 2010, a VA physician 
opined that the Veteran's right hip pain was not related to his 
service-connected bilateral knee disabilities.  The physician 
indicated, in essence, that there was no evidence in the medical 
literature to support the Veteran's claim of a relationship 
between his bilateral knee disabilities and his right hip pain.  

It is the Board's responsibility to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  In so doing, the Board may accept one medical opinion 
and reject others.  Id.  At the same time, the Board cannot make 
its own independent medical determinations, and must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on its 
quantity or source.  

In this case, the Board finds the June 2009 and April 2010 VA 
opinions persuasive, as they were based on a thorough review of 
the claims file and provided a rational explanation for 
concluding that the Veteran's right hip problems were not related 
to his service-connected bilateral knee disabilities.  See Wray 
v. Brown, 7 Vet. App. 488, 493 (1995).  While the evidence of 
record includes a statement from a private physician that there 
was a possibility of a cause and effect relationship between the 
Veteran's right hip strain and his bilateral knee disabilities, 
the physician did not offer an opinion either way.  That is, the 
physician merely noted that the Veteran believed that there was a 
relationship, and that this was a possibility.  However, the 
physician did not offer any discussion or analysis for his 
statement, or point to any specific findings or support in the 
medical literature.  Thus, the Board finds that the private 
medical statement is of little probative value and is outweighed 
by the definitive VA opinions.  

As there is no competent, credible medical evidence relating any 
current right hip disability to the service-connected bilateral 
knee disabilities, the Board finds no basis for a favorable 
disposition of the Veteran's appeal.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claim.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


Bilateral Foot Disability

The Veteran contends that he had chronic bilateral foot problems 
while serving on active service in the Army in the 1990's, and 
was provided with arch supports for pes planus by VA within a 
year of discharge from active service.  At the DRO hearing in 
November 2005, the Veteran testified that he also had bilateral 
foot pain while on active duty training in the Navy reserves from 
2002 to 2004, and that he has had chronic foot problems ever 
since.  The Veteran argues, in essence, that his current foot 
problems are related directly to service or, in the alternative, 
that his pre-existing bilateral pes planus was aggravated by 
service.  

Concerning the Veteran's active service in the Army from 1986 to 
1994, the service records showed that he had moderate bilateral 
pes planus at the time of his enlistment examination in February 
1986.  Other than a minor left foot injury when the Veteran 
closed a car door on his foot in January 1988, the service 
records are silent for any complaints, treatment, abnormalities, 
or diagnosis referable to any foot problems.  As to the left foot 
injury, the treatment record showed some tenderness, but no 
swelling or gross deformity and x-ray studies were within normal 
limits and showed no evidence of fracture or dislocation.  The 
assessment was left medial foot contusion.  The Veteran 
specifically denied any foot problems, broken bones, arthritis, 
rheumatism, bursitis, or any bone, joint or other deformity on a 
Report of Medical History for separation from service in May 
1994, and no pertinent abnormalities were noted on examination at 
that time.  

The Veteran made no mention of any foot problems on his original 
application for VA compensation benefits, received in May 1994, 
on a subsequent claim in April 1995, or when examined by VA in 
November 1995.  The first complaint of a foot problem was with 
the filing of this claim in May 1996.  VA treatment records 
showed that the Veteran was seen in May 1996 for bilateral ankle 
problems.  X-ray studies at that time revealed mild, bilateral 
hallux valgus deformity.  The evidence showed that the Veteran 
was scheduled for follow-up at the VA podiatry clinic in August 
1996, but did not keep the appointment.  

The evidence showed that the Veteran served in the Navy reserves 
from August 2002 to October 2004.  On his enlistment examination 
in August 2002, the Veteran specifically denied any history of 
foot trouble, bone, joint, or other deformity, and no pertinent 
abnormalities were noted on examination at that time.  The 
evidentiary record does not include any additional reserve 
service treatment records, nor does the Veteran claim to have 
received any medical treatment during his three years of reserve 
service.  

Private medical records showed that the Veteran was seen for 
bilateral foot pain in September 2003.  At that time, the Veteran 
reported that he had just returned from active duty training in 
the Navy reserves on Sunday, and that his feet were painful from 
running two to three miles, three times a week while on reserve 
duty.  X-ray studies showed no evidence of fracture or 
dislocations.  The left fibular sesamoid was bipartite and the 
calcaneal inclination angle was nearly zero.  An anterior break 
in the cyma line was noted.  The assessment included bilateral 
plantar fasciitis and hyperpronation.  

Subsequent private and VA medical records showed that the Veteran 
has been seen for chronic, recurring plantar fasciitis on 
numerous occasions since 2003.  

In December 2005, the Veteran was examined by VA to determine 
etiology of his current bilateral foot problems.  Although the 
examiner indicated that the claims file was reviewed, it is 
readily apparent that any review was cursory at best, and that 
the examiner relied entirely on the Veteran's self-described 
medical history.  Specifically, the examiner failed to note that 
the Veteran had moderate pes planus at service enlistment and 
reported that the Veteran injured his "right" foot in service.  
The examiner's assessment was somewhat vague and offered no 
analysis or discussion for his conclusions.  Thus, the Board 
found the examination to be of little probative value.  

In May 2010, the Board referred the claims file for a VHA medical 
opinion concerning the nature and etiology of any identified 
bilateral foot disability.  In May 2010, a VA physician indicated 
that she could not offer an opinion as to whether the Veteran's 
pre-existing bilateral pes planus increased in severity during 
service without reviewing x-rays of his feet prior to service.  
Parenthetically, the Board notes that x-ray studies of the 
Veteran's feet were not taken at the time of his service 
enlistment examination.  The physician indicated that the 
Veteran's current bilateral foot problems were not due to pes 
planus but to bilateral plantar fasciitis, which could have been 
caused by the physical requirements of military service.  The 
physician opined that it was at least as likely as not that the 
Veteran's bilateral plantar fasciitis was related to his service 
in the Navy.  

Concerning the claim of service connection for a foot disability 
manifested by bilateral pes planus, the Board finds that the 
presumption of soundness at service entrance is not an issue, as 
the Veteran was noted to have moderate bilateral pes planus on 
entrance.  Therefore, the presumption never attached.  

A preexisting disorder will be considered to have been aggravated 
by service where there is an increase in disability during 
service, unless there is a specific finding that the increase is 
due to the natural progress of the disease.  In this case, the 
service treatment records do not show any complaints, treatment, 
or abnormalities referable to any chronic foot problems, nor do 
they reflect or otherwise suggest any increase in the pre-
existing bilateral pes planus during his period of active 
service.  The service records reflect a single treatment for a 
contusion of the left foot in January 1988.  Similarly, while VA 
and private medical records showed that the Veteran was treated 
for various maladies on numerous occasions from 1994 to the 
present, the records showed no complaints or treatment for any 
foot problems until September 2003, more than nine years after 
service.  

In the instant case, the record showed moderate bilateral pes 
planus at the time of his service enlistment examination in 1986.  
However, unless the underlying condition, as contrasted to 
symptoms, is worsened, aggravation may not be conceded.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Here, the record does 
not suggest that the Veteran's pes planus increased in severity 
during service, nor is there any credible or competent medical 
evidence demonstrating a chronic foot problem until many years 
after service.  While VA attempted to obtain an expert medical 
opinion as to whether there was an increase in the Veteran's pre-
existing pes planus during service, a VA physician indicated that 
an opinion could not be rendered without reviewing x-ray studies 
of the Veteran's feet at the time of service enlistment.  Since 
no x-ray studies were taken at that time, a definitive answer to 
that question cannot be ascertained without resorting to 
speculation.  Moreover, the VA examiner indicated that the 
Veteran's current foot problems were not related to the pre-
existing pes planus, but to plantar fasciitis.  

Based on the facts in this case, there is no objective or 
persuasive competent medical evidence that the Veteran's 
preexisted pes planus increased in severity during service.  
According, the Board finds no basis for to award service 
connection based on active service.  

Concerning the Veteran's claim for a foot disability incurred 
during reserve service, the evidence showed that he was treated 
for severe foot pain within days of returning home from two weeks 
of active duty training in September 2003.  The private records 
showed pain along the entire length of the plantar fascia which 
began when the Veteran was running while on reserve training.  
The diagnoses included bilateral plantar fasciitis.  At this 
point, it is significant to note that this was the first 
diagnosis of plantar fasciitis.  The evidence also showed that 
the Veteran was treated by VA and private health care providers 
for chronic plantar fasciitis on numerous occasions since 2003.  
Additionally, a VA physician has related the Veteran's current 
plantar fasciitis to his period of Navy reserve service.  

The evidence required to warrant a grant of disability benefits 
does not have to be conclusive.  The question is whether the 
evidence supports the claim or is in relative equipoise, with a 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Given the nature of the Veteran's bilateral foot complaints and 
the documented history of treatment for chronic plantar fasciitis 
since September 2003, would seem to confirm, at the very least, 
the date onset of his plantar fasciitis to his period of active 
duty for training for reserve service.  Further, the Board has 
not discovered any internal inconsistencies in the Veteran's 
contentions nor does his claim appear inherently implausible when 
considering the circumstances of his service.  Therefore, he is 
deemed credible in reporting a continuity of chronic symptoms of 
plantar fasciitis since his reserve service.  

In view of the foregoing, and resolving any doubt on this issue 
in the Veteran's favor, it is concluded that service connection 
for bilateral plantar fasciitis related to service is warranted.  


ORDER

Service connection for a right hip disability is denied.  

Service connection for a bilateral foot disability, specifically 
bilateral plantar fasciitis, is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


